Citation Nr: 1025434	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-24 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder 
claimed as panic attacks and anxiety, to include whether new and 
material evidence has been received to reopen a previously denied 
claim.  

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for sleep apnea, claimed as 
secondary to the service-connected allergic rhinitis.

4.  Entitlement to an increased evaluation in excess of 10 
percent for the service-connected allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a videoconference hearing from the RO in January 2010.  
A transcript of the hearing has been associated with the claims 
file.  

The Board herein below grants service connection for a 
psychiatric disorder manifested by generalized anxiety disorder 
(GAD).  During the Veteran's Board hearing, his representative 
raised the issue of entitlement to an increased rating for the 
service-connected psychosocial gastrointestinal reaction.  As the 
issue is now more properly characterized as entitlement to an 
increased evaluation for a psychiatric disorder manifested by GAD 
and psychosocial gastrointestinal reaction, the issue has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
must be referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a bilateral 
knee disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric disorder 
including PTSD, anxiety, and somatization disorder, in an April 
2000 rating decision; the Veteran was notified in writing of this 
decision, but he did not file a timely notice of disagreement.  

2.  The evidence received since April 2000 is neither cumulative 
nor redundant of evidence of record at the time of the prior 
denial, relates to unestablished facts necessary to substantiate 
the claim, and raises a reasonable possibility of substantiating 
the claim of service connection for a psychiatric disorder.  

3.  The Veteran's psychiatric disorder, currently manifested by 
GAD, manifested during his service and was chronic since service 
separation, and the weight of the evidence is at least in 
relative equipoise in demonstrating that the disorder is related 
to his symptoms during service.

4.  Sleep apnea is etiologically related to the Veteran's 
allergic rhinitis.

5.  The service-connected allergic rhinitis is not shown to have 
been manifested by more than allergic rhinitis without polyps but 
with greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  


CONCLUSIONS OF LAW

1.  Because evidence received since April 2000 is new and 
material, the claim of service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2008).

2.  Generalized anxiety disorder is due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  

3.  Sleep apnea is proximately due to or the result of the 
service-connected allergic rhinitis.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  

4.  The criteria for the assignment of an increased evaluation in 
excess of 10 percent for the service-connected allergic rhinitis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.3, 4.7, 4.97 including Diagnostic Code 6522 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims decided below has been accomplished.  

To the extent that the action taken below is favorable to the 
Veteran, the Board finds that no further notification or 
assistance is required as to the claims of service connection for 
a psychiatric disorder (to include whether new and material 
evidence has been submitted to reopen a previously denied claim) 
and sleep apnea.   

With regard to the claim for an increased evaluation for the 
service-connected allergic rhinitis, the VCAA duty to notify was 
satisfied by a letter sent to the Veteran in October 2007, which 
fully addressed what evidence was required to substantiate the 
claim and the respective duties of VA and a claimant in obtaining 
evidence.  The October 2007 letter also advised the Veteran of 
the five Dingess elements, to specifically include that a 
disability rating and an effective date for the award of benefits 
are assigned in cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.

For these reasons, the Board finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, ---U.S. ----, 
129 S.Ct. 1696, 173 L.Ed.2d 532 (2009). 

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claim for an increased 
evaluation.  First, the Veteran's service treatment record (STR) 
is on file, and the claims file contains medical records from 
those VA and non-VA medical providers that the Veteran identified 
as having relevant records.  The Veteran (nor his representative) 
has identified, and the file does not otherwise indicate, that 
any other VA or non-VA medical providers have additional 
pertinent records that should be obtained before the appeal is 
adjudicated by the Board.  

Second, the Veteran was afforded VA examinations, most recently 
in October 2009, to evaluate the severity of his allergic 
rhinitis.  The Board finds that the October 2009 VA examination 
is adequate because it was based upon consideration of the 
Veteran's pertinent medical history, his lay assertions and 
current complaints, and because it describes the service-
connected allergic rhinitis in detail sufficient to allow the 
Board to make a fully informed determination. Barr v. Nicholson, 
21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994)).   Furthermore, the Veteran has not asserted, 
and the evidence does not show, that his symptoms have increased 
in severity since that evaluation.  The Board thus finds no 
reason to remand for further examination.  

Finally, the Veteran has been afforded a hearing before an Acting 
Veterans Law Judge at which he presented oral argument in support 
of his claim.

For these reasons, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist in the development of evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

In conclusion, because all duties to notify and assist have been 
satisfied, the Board will proceed with consideration of the 
merits of the appeal.  

II.  Analysis

A.  Entitlement to Service Connection

The Veteran is contending that service connection is warranted 
for a psychiatric disorder manifested by panic attacks and 
anxiety, plus sleep apnea.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability, which includes the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of 
secondary service causation, the record must show (1) evidence of 
a current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Anxiety and Panic Attacks

As an initial matter, the Board points out that the RO previously 
denied a claim of service connection for posttraumatic stress 
disorder (PTSD) and anxiety in a February 1999 rating decision 
based on a determination that the evidence did not contain a 
verified stressor.  In the same rating decision, the RO also 
denied service connection for somatization disorder based on a 
determination that the evidence failed to establish a 
relationship between somatization disorder, dysomnia/breathing-
related disorder, and PTSD.  

In July 1999, the Veteran submitted a letter requesting that he 
be considered for service connection for "psychological and 
anxiety disorders" and somatization disorder.  Attached to his 
July 1999 letter, the Veteran submitted VA treatment records 
dated between January and April 1999.  The Veteran submitted 
further evidence in August 1999.  According to 38 C.F.R. 
§ 3.156(b), if new and material evidence is received during the 
applicable appellate period following a RO decision (one year for 
a rating decision and 60 days for a SOC) or prior to an appellate 
(Board) decision (if an appeal was timely filed), the new and 
material evidence will be considered as having been filed in 
connection with the pending claim that was pending at the 
beginning of the appeal period.  See Charles v. Shinseki, 587 
F.3d. 1319 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 
1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 
Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-
62 (1999).  Here, the new records are material, because they 
include an April 1999 letter from a private physician who wrote 
that the Veteran's records "clearly establish the fact that [the 
Veteran was] treated for anxiety" during active service.  Also 
included is a March 1999 VA neurology note indicating that the 
Veteran complained of problems associated with anxiety since 
"several years ago."  This new evidence, in other words, 
addresses the reason the claim was denied in February 1999.  In 
light of this new and material evidence, the February 1999 rating 
decision did not become final.

In an April 2000 rating decision, however, the RO readjudicated 
the issue, which the RO characterized as service connection for 
"somatization disorder also claimed as psychological and anxiety 
disorders" as secondary to the service-connected allergic 
rhinitis.  The RO denied the claim on the basis that the Veteran 
had not submitted a well grounded claim (because the evidence did 
not show a relationship between somatization disorder and the 
service-connected allergic rhinitis).   The Veteran did not 
submit a timely NOD.  

The Board points out that under section 7 of the VCAA, if a claim 
previously denied as being not well grounded became final between 
July 14, 1999, and November 9, 2000, it may be readjudicated 
under the VCAA "as if the denial or dismissal had not been 
made," provided a timely request is filed by the claimant or on 
the Secretary's own motion. See Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1343-44 (Fed. Cir. 
2003).  If there was a request made by a claimant, that request 
had to be filed by the claimant no later than two years after the 
date of the enactment of the VCAA, i.e., not later than November 
9, 2002.

Here, the Veteran's claim was denied in a rating decision between 
July 14, 1999, and November 9, 2000, for being not well grounded.  
He did not, however, submit a request to have the claim 
readjudicated prior to November 9, 2002.  In fact, the record 
reveals that the RO did not receive any further correspondence 
from the Veteran until June 2006.  Accordingly, the April 2000 
rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103; Paralyzed Veterans of Am., 345 F.3d at 1343-
44.

The Veteran filed his instant petition to reopen in July 2007.  A 
claim that has been previously denied may only be considered if 
new and material evidence has been submitted by or on behalf of a 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

During his January 2010 Board hearing, the Veteran argued that 
his current claim of service connection for "panic/anxiety" is 
distinct from his previously denied claims.  Generally, if claims 
are "based upon distinctly and properly diagnosed diseases or 
injuries" they constitute separate claims.  Boggs v. Peake, 520 
F.3d 1330, 1335 (Fed. Cir. 2008).  Here, however, the Veteran's 
prior claim was for "psychological and anxiety disorders."  
Consistent with the Veteran's broad description of his claim, the 
RO construed the claim in April 2000 as encompassing 
"somatization disorder (also claimed as psychological 
disorders)."  Because the RO adjudicated the claim to broadly 
encompass any psychiatric disorder, the present claim of service 
connection for panic and anxiety does not constitute a new claim.  
See Velez v. Shinseki, 23 Vet. App. 199, 205 (2009).  The RO 
properly characterized the July 2007 claim as a petition to 
reopen the previously denied claims.  

Regarding petitions to reopen filed on or after August 29, 2001, 
as in this appeal, Title 38, Code of Federal Regulations, Section 
3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any basis) 
of the claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be new, 
the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).  

Here, the evidence associated with the claims file since the 
April 2000 rating decision includes VA outpatient treatment 
records, the Veteran's lay testimony at a January 2010 Board 
hearing, and copies of letters the Veteran wrote to his wife 
during his active service.  The Board finds that these items are 
"new" evidence because they were not before the adjudicator in 
April 2000.  The Board also finds that the new evidence is 
"material" because it directly addresses the relationship 
between the Veteran's service and his psychiatric disorder.  The 
Board accordingly finds that new and material evidence has been 
received to reopen the claim, and it is now subject to review 
based on the entire evidentiary record.    

In this regard, the Board finds that by extending the Veteran the 
benefit of the doubt, service connection is warranted for 
generalized anxiety disorder (GAD).   

The Board points out that the scope of the present claim does not 
include his claim of service connection for PTSD.  That claim has 
been subject to independent evidentiary development and 
adjudication, most recently in a May 2009 RO rating decision.  In 
a February 2009 statement, the Veteran wrote that he was 
submitting evidence to support "PTSD (stressors), sleep apnea, 
and anxiety."  This shows that considered his claims of service 
connection for PTSD and anxiety distinct.  In light of these 
considerations, his present claim is not found to reasonably 
encompass a claim of service connection for PTSD.  

The Veteran's STR shows that he was treated on numerous occasions 
for complaints of anxiety.  For instance, a July 1969 treatment 
note shows that he was concerned about "anxiety feelings."  He 
was seen for "nervis [sic] trouble."  On follow-up in January 
1970, it is noted that the Veteran's anxiety had a good response 
to mild tranquilizer.  

The record also reveals that the Veteran frequently wrote letters 
to his wife during this time.  He described, for instance, having 
"anxiety and restlessness" and "nerves . . . not in the best 
condition," which prevented him from sleeping well.  He 
explained that he saw a psychiatrist who gave him some medicine 
to relax his nerves.  

At service separation in March 1970, the Veteran endorsed 
"frequent trouble sleeping" and "nervous trouble of any sort."  
The indication was situational insomnia and anxiety.  

At this January 2010 Board hearing, the Veteran testified that 
after his service separation in May 1970, he worked in education 
where his symptoms persisted.  Consistent with his assertions, he 
underwent a VA examination in July 1976.  During the examination, 
the Veteran complained of "nervous problems" with symptoms such 
as not sleeping well if he did a lot of work.  He would also get 
butterflies in his stomach.  The VA examiner, at that time, 
determined that the Veteran's symptoms did not warrant a 
diagnosis. 

More recent treatment records, such as in August 1991 and 
November 1993, show that the Veteran complained of having anxiety 
and panic attacks.  Then, during a March 1996 VA psychiatry 
examination, the Veteran complained of anxiety speaking in front 
of a group.  The examiner noted that the Veteran had a history of 
nervousness prior to service, as well as anxiety and insomnia 
noted at service separation. The assessment was social phobia 
developed "recently." 

In July 1998, the Veteran underwent an extensive evaluation with 
a private psychologist. The Veteran informed the psychologist 
that he had a "changed mental and physical status since 
serving" on active duty.  Now, he had panic attacks, including 
concurrent with a history of allergies.  He also had symptoms of 
insomnia and anxiety.  As part of the evaluation, the 
psychologist administered ten different psychological tests.  
Based on the evaluation results, the psychologist diagnosed 
somatization disorder and GAD.  He also noted provisional 
diagnoses of panic disorder with agoraphobia, PTSD, and 
dysomnia/breathing related disorder.  The psychologist then 
opined that "[i]t is possible that [the Veteran]may have a 
posttraumatic pattern caused by military service or may have 
developed an intensified somatiform pattern while on active 
military duty."  

During this time, the Veteran underwent regular treatment at a VA 
mental health clinic (MHC).  The treatment notes show that the 
Veteran complained of such symptoms as anxiety and panic attacks.  
The assessment was anxiety disorder, not otherwise specified 
(NOS).  

In April 1999, the private psychologist who previously evaluated 
the Veteran in July 1998 wrote a letter explaining that the 
Veteran's records, including in-service treatment notes from 
December 1969 and January 1970, clearly establish that he was 
treated for anxiety and other psychological disorders during 
active service.  Any indication that he did not have these 
disorders during active service, according to the psychologist, 
is incorrect.  

In August 1999, the Veteran underwent a VA psychiatry 
examination.  The Veteran gave a history of anxiety, which, the 
VA examiner opined, initially appeared to have been social 
phobia, but is now GAD.

Most recently, in May 2009, the Veteran underwent an extensive VA 
psychological evaluation related to his complaints of diminished 
concentration and worse short-term memory problems.  The Veteran 
reported a history of having been diagnosed with anxiety during 
service.  Following service, he started having panic attacks and 
was diagnosed with social phobia at VA in the 1990s.  In 
pertinent part, the VA psychologist noted that the Veteran 
reported a significant history of anxiety and symptoms that 
appear most consistent with GAD.  He may also experience symptoms 
of panic disorder and/or social phobia, but the psychologist felt 
that further information was needed in this regard.  

In summary, the evidence shows that the Veteran was treated for 
symptoms of anxiety during service.  At service separation, his 
complaints were found to represent "situational insomnia and 
anxiety."  Subsequent to his service separation, he continued to 
experience symptoms of anxiety, which a private psychologist in 
April 1999 and a VA psychologist in May 2009 related to the 
Veteran's in-service symptoms.  In light of this evidence, the 
Board finds the evidence to be at least in a state of relative 
equipoise in showing that the Veteran has a psychiatric disorder 
currently manifested by GAD that was as likely as not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Accordingly, by extending the benefit of the 
doubt to the Veteran, service connection is warranted.  

In making this determination, the Board recognizes that the 
Veteran is already service-connected for psychosocial 
gastrointestinal reaction.  The claims are considered independent 
claims of service connection because the disabilities have been 
separately diagnosed and treated.  See Boggs, 520 F.3d at 1335.  
Nonetheless, the now-service-connected disabilities are related.  
Accordingly, in assigning an initial disability rating, the RO 
should consider that the service-connected psychiatric disability 
is more properly characterized as a psychiatric disability 
manifested by GAD and psychosocial gastrointestinal reaction.  

Sleep Apnea

The Veteran is also seeking service connection for sleep apnea as 
secondary to the service-connected allergic rhinitis.  In 
reviewing the evidence, the Board finds that by extending the 
benefit of the doubt to the Veteran, service connection is 
warranted.  

The pertinent evidence includes a March 1996 VA treatment note 
showing that the Veteran was evaluated for nasal obstruction with 
history of allergic rhinitis, including complaints of a history 
of loud snoring and daytime hypersomnolence.  The assessment was 
probable obstructive sleep apnea, with sleep study needed.  
Similarly, during April 1997 VA treatment, the Veteran complained 
of loud snoring.  The assessment was chronic nasal congestion.

In December 1999, the Veteran underwent a VA examination.  The VA 
examiner explained that an October 1999 sleep study showed a 
combination of sleep apnea and sleep disturbance due to chronic 
coughing as a result of sinus drainage.  Therefore, according to 
the VA examiner, "all one could say with medical certainty is 
that [the Veteran's] upper respiratory allergic rhinitis 
contributes to his insomnia as well as his sleep apnea."  The 
examiner found that the percentage attributable to each could not 
be distinguished with any medical certainty.  

A November 2007 VA sleep study indicates that the Veteran could 
not use a continuous positive airway pressure machine (C-PAP) 
until his clinical condition involving nasal congestion improved.  

In light of this evidence, the Board finds that the evidence is 
at least in a state of relative equipoise in showing that the 
Veteran's sleep apnea is proximately due to his service-connected 
allergic rhinitis.  Accordingly, service connection is warranted 
on a secondary basis.  See 38 C.F.R. § 3.310.  


B.  Entitlement to an Increased Evaluation

The Veteran is also seeking an increased evaluation for the 
service-connected allergic rhinitis higher than the presently 
assigned 10 percent rating.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, 
however, may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
that different (staged) ratings may be warranted for different 
time periods during the period of appellate review beginning 
within one year of his July 2007 claim.

Evaluations of allergic or vasomotor rhinitis are assigned under 
the provisions of 38 C.F.R. 4.97, Diagnostic Code 6522.  The 
schedular criteria provide that a 10 percent rating is assigned 
for allergic rhinitis without polyps but with greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
assigned for allergic rhinitis with polyps.  38 C.F.R. § 4.97, DC 
6522 (2008).

Here, in comparing the Veteran's symptoms during the period of 
appellate review to the rating criteria, the Board finds that the 
service-connected allergic rhinitis does not warrant an 
evaluation in excess of the currently assigned 10 percent because 
the evidence does not show that the Veteran has allergic rhinitis 
with polyps.  See id.  

To the contrary, the evidence shows that the Veteran does not 
have polyps.  He underwent regular treatment at VA for his 
service-connected allergic rhinitis, but there is no indication 
of polyps.  In a September 2007 letter to the Veteran, the 
Veteran's VA care providers explained that a computed tomography 
(CT) scan of the head and sinuses was normal.  The Veteran also 
underwent a VA examination in November 2007.  The VA examiner 
found, in pertinent part, that the Veteran had chronic allergic 
vasomotor rhinitis with moderate obstruction.  The VA examiner, 
however, did not note the presence of polyps.  In October, 2009, 
the Veteran underwent another VA examination.  The examiner noted 
the Veteran's history of chronic nasal problems with treatment 
that did not totally relieve the symptoms.  On physical 
examination, the VA examiner found a 50 percent obstruction on 
the left and 70 percent obstruction on the right.  There was no 
evidence of polyps.  The VA examiner's assessment was chronic, 
allergic, vasomotor rhinitis with chronic obstructive symptoms 
caused by the thickening of the septum and hyperemia of the 
turbinates.  More recently, a May 2009 VA primary care note shows 
that the Veteran reported having had no problems related to the 
allergic rhinitis, and he declined a refill for his medication as 
he was doing well.  

In summary, the evidence does not show that the Veteran has 
allergic rhinitis with polyps.  Accordingly, an evaluation higher 
than 10 percent is not warranted.  See 38 C.F.R. § 4.94, 
Diagnostic Code 6522.  "Staged ratings" are not warranted 
because the schedular criteria for a higher rating were not met 
at any time during the period under appellate review.  See Hart, 
21 Vet. App. at 505.  

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted.  First, the applicable rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Furthermore, the evidence does not show marked interference with 
employment in excess of that contemplated by the rating schedule.  
To the contrary, the Veteran testified at his January 2010 Board 
hearing that he was retired.  He explained that he retired early 
due, in part, to his psychiatric symptomatology, but he did not 
indicate that his service-connected allergic rhinitis symptoms 
interfered with his work.  The evidence also does not show 
frequent periods of hospitalization or other evidence that would 
render impractical the application of the regular schedular 
standards.  For these reasons, the Board is not required to 
remand the Veteran's claim for consideration of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, the 
appeal to this extent is allowed.

Service connection for generalized anxiety disorder is granted.  

Service connection for sleep apnea is granted.  

An evaluation in excess of 10 percent for allergic rhinitis is 
denied.



REMAND

Upon review, the Board finds that the claim of service connection 
for a bilateral knee disorder must be remanded for further 
evidentiary development to include scheduling the Veteran for a 
VA examination.  

During his January 2010 Board hearing, the Veteran testified that 
he first had pain, swelling, fluid while doing advanced training 
during service.  He subsequently had pain on-and-off throughout 
the remainder of his service, even though he did not complain of 
knee pain at service discharge or after his service discharge 
until the pain became more serious in the 1980s.  

Consistent with his testimony, the Veteran's service treatment 
record (STR) shows that he sought treatment in December 1967 for 
complaints of pain in both knees for seven days.  Also consistent 
with the Veteran's assertions, the March 1970 separation 
examination shows that the Veteran denied trick or locked knee, 
and clinical evaluation of the lower extremities was "normal."    

The first post-service treatment, as the Veteran indicated, 
appears in a May 1986 private (non-VA) treatment note.  The 
Veteran complained of swollen left knee for 10 days, non-tender. 
Minimal effusion on physical examination.  He was treated with 
aspirin.  From June through August 1986, the Veteran sought 
further treatment for complaints of swelling with and without 
pain.  In July 1986, he had fluid aspirated from his knee.

Then in September 1988, the Veteran sought treatment at a private 
emergency room for unrelated complaints (trouble breathing).  On 
review of the Veteran's history, it is noted that he had 
intermittent pain and swelling in the left knee "probably due to 
previous trauma."  There was no swelling on physical 
examination.  

More recently, during an October 2007 VA orthopedic consultation, 
the Veteran again complained of chronic bilateral knee pain.  
Physical examination revealed full range of motion with small 
effusions and mild varus deformities.  X-rays showed minimal 
joint space narrowing, but no significant change.  The assessment 
was mild arthritis in both knees.  Then in February 2008, he was 
treated for acute bursitis secondary to working on hardwood 
floors one week prior.  In April 2008, on follow-up orthopedic 
consultation at VA, it was determined that the Veteran had an 
acute and chronic condition of bilateral knee arthrosis.  

In summary, the evidence shows (1) competent evidence of a 
current bilateral knee disability, plus continuous symptoms since 
service; (2) evidence establishing the Veteran was treated for 
knee pain during service; and (3) an indication that the 
recurring knee symptoms may be associated with the Veteran's 
service.  Because the record otherwise lacks sufficient competent 
evidence upon which the Board can make a decision, remand for a 
VA examination is required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).  

Accordingly, the claims of service connection for a right and 
left knee disorder are REMANDED for the following action:

1. The RO should send the Veteran a letter 
advising him of the information and evidence 
necessary to substantiate the remanded claim, 
as required by Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006).  The letter should 
also request that the Veteran provide the 
names, addresses, and approximate dates of 
treatment for all health care providers who 
may have additional records pertinent to his 
claim.   

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran 
not already associated with the claims file.  

All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the record.  
Then, the RO should schedule the Veteran for 
a VA examination to determine the nature and 
likely etiology of the claimed bilateral knee 
disorder.  

The entire claims file, including a copy of 
this remand, must be made available to the 
examiner for review.  Accordingly, the 
examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any indicated 
studies.  

Based on the examination results, the 
examiner should provide a current diagnosis 
and specifically indicate whether it is at 
least as likely as not that the Veteran 
has a right and/or left knee disorder that 
was incurred during his active service, 
became manifest within a one-year period 
following his service separation, or is 
otherwise etiologically related to his active 
service.  In making this determination, the 
VA examiner is asked to address the Veteran's 
credible assertions that he has had 
continuous knee symptoms since his active 
service.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.  

4.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim of 
service connection for a bilateral knee 
disorder in light of all pertinent evidence 
and legal authority and addressing all 
relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, the 
RO should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned 
to the Board for the purpose of appellate 
disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


